Title: From Thomas Jefferson to Robert Smith, 23 August 1803
From: Jefferson, Thomas
To: Smith, Robert


          
            
              Dear Sir
            
            Monticello Aug. 23. 1803.
          
          I inclose you a letter from mr Simpson to mr Madison shewing very clearly that our plan of having the gun carriages for the Emperor of Marocco made in Europe, cannot take place. to cut short all further delay on this subject, I think we must furnish them from hence. you observe they must be of the very best & fitted for land service. if we have such, really good, tho’ wanting for our own service, it will be better to send them, and immediately replace them here by new ones. otherwise they should be made and sent without delay. I think it had been agreed that you would see to the execution of this business. 
          There is reason to apprehend that the government of France, perhaps not well satisfied with it’s late bargain with us, will sieze any pretext which can be laid hold of, to annul the treaty. they have exacted from our ministers a rigorous regard to dates, which will render it necessary for both houses of Congress to perform their respective parts, without a day’s delay, & with as little debate as possible: and that we have a public armed ship ready to sail on the 31st. day of October to carry the ratification, & if possible the stock to France. perhaps the last of your small vessels which shall go to the Mediterranean this season, may perform this office. but whether this or any other will be best, you will be so good as to consider & to be in readiness. it is best that as little as possible be said as to the Constitutional difficulty; and that on that Congress do [what] is necessary without any explanation. an investigation of the subject here, among my books, satisfies me that our right to the river Perdido is solid, and to the bay of St. Bernard very susceptible of being insisted on. Livingston & Monroe express a clear opinion as to the Perdido, & advise us to act on it. Accept my affectionate salutations and assurances of great esteem & respect. 
          
            
              Th: Jefferson
            
          
          
            P.S. when you shall have read Simpson’s letter be so good as to return it to me with your conclusion as to the carriages.
          
        